         Case 7:19-cv-10588-PMH Document 17 Filed 07/07/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JAMES DAVIS, III,

                                  Plaintiff,
                                                                 19-CV-10588 (PMH)
                      -against-
                                                                        ORDER
 CORRECT CARE SOLUTIONS (A.K.A.)
 WELLPATH, et al.,

                                  Defendants.

PHILIP M. HALPERN, United States District Judge:

       Plaintiff's Amended Complaint names as Defendants Correct Care Solutions, Wellpath,

medical staff at the Westchester County Jail (collectively the "Medical Defendants"), Westchester

County, the New York State Department of Corrections ("DOC"), and three John Doe Defendants.

By Order dated May 4, 2020, (1) the claims against Westchester County and the DOC were

dismissed, (2) Plaintiff was given permission to file a Second Amended Complaint regarding his

claims against the Medical Defendants "to state any facts in support of any claim he intends to

bring against these medical defendants," and (3) the Westchester County Attorney was directed to

provide the identity and badge numbers for the John Doe Defendants. Doc. 13. By letter dated July

2, 2020, the Westchester County Attorney notified the Court that it is unable to identify the John

Doe Defendants. Doc. 15.

       Therefore, within thirty days of the date of this order, Plaintiff is directed to provide the

AG with more detailed, descriptive information for (1) John Doe #1 - C.O. that had worked 2-

NW-block, (2) Sgt. John Doe #2, and (3) Captain John Doe #4 to assist the AG in properly

identifying these Defendants. Plaintiff is also granted a sua sponte thirty day extension to file a

Second Amended Complaint which includes additional factual allegations against the Medical

Defendants. Within thirty days after Plaintiff provides additional information about the John Doe
          Case 7:19-cv-10588-PMH Document 17 Filed 07/07/20 Page 2 of 2



Defendants, the AG shall identify the defendants whom Plaintiff seeks to sue here and the

addresses where these defendants may be served. If the AG is unable to identify these defendants

within those thirty days, the AG shall notify the Court, and the Court shall dismiss (1) John Doe

#1 - C.O. that had worked 2-NW-block, (2) Sgt. John Doe #2, and (3) Captain John Doe #4 for

failure to state a claim. Additionally, if Plaintiff fails to file a Second Amended Complaint with

30 days of the date of this Order, the Court shall dismiss Plaintiff's claims against the Medical

Defendants for failure to state a claim.

       Counsel for Westchester County are directed to mail a copy of this Order to Plaintiff and

provide proof of service on the docket by July 10, 2020.

SO ORDERED.

 Dated:    July 7, 2020
           New York, New York

                                                            PHILIP M. HALPERN
                                                           United States District Judge




                                                2
